Decided March 16, 1915.
Modified on Rehearing.
(146 Pac. 98.)
Department 2.
Mr. Justice Bean
delivered the opinion of the court.
It is urged that the court erred in sustaining the judgment for the sum of $3,000; that the evidence does not show that the property is of that value. A reference to page 22 of the abstract of record will disclose that there is no issue properly raised as to the value of the property. The defendant asks that he be allowed ninety days from the entry of the decree in the Circuit Court in which to procure a reconveyance of lot 12, block 5, Oakhurst Addition to the City of Portland, which is granted, and the former opinion is modified to that extent. With this exception the former opinion is adhered to.
Further Modified on Rehearing.
Mr. Chief Justice Moore, Mr. Justice Benson and Mr. Justice Harris concur.